JUDGE CRENSHAW
delivered the opinion of the 'Court.
Iv the construction of a statute limiting the time for instituting a prosecution for a-fine or forfeiture, the words prosecution or prosecuted, will apply to any proceeding for the recovery of the fine or forfeiture, to an action of debt as well as to a prosecution by indictment.
The forty-ninth section of the statute of 1807, is general and prospective in its operation, and applies not only to penalties and forfeitures to be incurred under laws then in being, but also to forfeitures arising under laws thereafter to be passed. In the present case, the reason for this construction is stronger, because the action for special damages is expressly reserved by the statute of 1810. b We are of opinion that the action for the forfeiture was barred by the lapse of twelve months after it had been incurred and before the institution of the action.
Judgement affirmed.
The Chief Justice not sitting.

 2 Cranch 340. Adams' qui tam ws. Woods.